Citation Nr: 0432327	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  02-02 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a right indirect inguinal hernia repair.

2.  Entitlement to a compensable disability rating for 
service-connected laceration of the chin.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981 and from February 1986 to February 1988.  He 
also apparently had periods of active duty for training 
(ACDUTRA) and inactive duty training (IADT) between January 
1981 and February 1986; however, many of these dates are 
unconfirmed.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the above claims.  

In September 2004, the veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with the 
veteran's claims folder.

The issue of entitlement to a compensable disability rating 
for a service-connected laceration of the chin is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for a hernia was denied in an 
September 1982 rating decision.  The veteran did not appeal 
the decision.  

2.  Evidence submitted since the September 1982 rating 
decision bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is, by itself and in connection with evidence 
previously assembled, so significant that it must be 
considered to decide fairly the merits of the claim for 
service connection for a hernia.

3.  A right inguinal hernia had its onset during inactive 
duty for training.


CONCLUSIONS OF LAW

1.  The September 1982 rating decision, which denied service 
connection for a hernia, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2004).

2.  The evidence received since the September 1982 rating 
decision which denied service connection for a hernia is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002) 38 C.F.R. § 3.156(a) 
(2001).

3.  The veteran is entitled to service connection for 
residuals of a right inguinal hernia.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131 (West 2002). 

The RO denied service connection for a hernia in a September 
1982 rating decision on the basis that there was no evidence 
of a current disability.  The veteran was notified of this 
decision and of his appellate rights by letter dated 
September 16, 1982.  He did not appeal.  Accordingly, that 
decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302(b), 20.1103 (2004).

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The legal standard of what 
constitutes "new and material" evidence was amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001, and the veteran's claim was filed in October 
2000.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2002)).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

In conjunction with the veteran's petition to reopen his 
claim, additional service medical records were received and a 
VA examination was conducted in July 2003.  

A service medical record dated June 15, 1982, shows that the 
veteran was kicked in the groin by another reservist "during 
his drill weekend."  Later that day, he experienced 
discomfort and noticed a lump in the right suprapubic area.  
He was diagnosed as having a right inguinal hernia.  In 
August 1982, he underwent repair of the right indirect 
inguinal hernia.  Upon VA examination in June 2003, the 
veteran was diagnosed as having right inguinal herniorrhaphy 
repair with a well-healed scar and no recurrence.  

The Board finds that the foregoing evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for entitlement to service connection for 
a right inguinal hernia.  It addresses the specified bases 
for the denial of service connection, and thus constitutes 
new and material evidence.  See 38 C.F.R. § 3.156(a) (2001).  
Accordingly, the claim is reopened.

In an effort to verify the complete dates of the veteran's 
service, as well as the type of service during each period of 
enlistment, specifically, weekend drill service during IADT 
on June 15, 1982, the RO has contacted the National Personnel 
Records Center (NPRC).  The NPRC responded in March 2004 that 
they were unable to address any service performed by the 
veteran in on June 15, 1982.  Similarly, the RO's attempts at 
verification through DET A Naval Air Station in South 
Weymouth, Massachusetts, were unsuccessful.  

Regardless, the contemporaneous service medical records show 
that the veteran's right groin injury was incurred during a 
drill weekend, and the Board has no reason to doubt these 
records.  The veteran was diagnosed as having a right 
inguinal hernia as a result of injury during IADT and is 
currently shown to suffer from residuals of this disability.  
Accordingly, the Board concludes that the evidence in this 
case is in favor of service connection for residuals of a 
right inguinal hernia.  The duty to notify and assist has 
been received has been met to the extent necessary to grant 
the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  


ORDER

Entitlement to service connection for residuals of a right 
inguinal hernia is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

With regard to the issue of entitlement to a compensable 
disability rating for a service-connected laceration of the 
chin, effective August 30, 2002, the schedular criteria for 
evaluating disabilities of the skin were amended.  See 67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  Although the 
veteran has been advised of the new rating criteria, the most 
recent VA examination conducted in July 2003 was inadequate 
in that it did not provide the necessary information for 
proper adjudication of the veteran's increased rating claim 
under the amended regulations.  
Specifically, the amended regulations require evaluation of 
disfigurement of the head, face or neck.    

VA's duty to assist the veteran includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In view of the foregoing, a new examination 
is required in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an increased rating, (2) the 
information and evidence that VA will 
obtain on his behalf, (3) the information 
and evidence that he is expected to 
provide, and (4) request that he provide 
any evidence in his possession that 
pertains to the claim.  A record of his 
notification must be incorporated into the 
claims file. 

2.  The veteran should be afforded a VA 
skin examination.  The claims folder must 
be made available to the examiner for 
review prior to the examination, and the 
examiner must annotate in the examination 
report that this has been accomplished.  
All pertinent symptomatology and findings 
should be reported in detail.  Unretouched 
color photographs should be included with 
the examination report.

The examiner is asked to indicate whether 
there is disfigurement involving visible 
or palpable tissue loss and either gross 
distortion or asymmetry of one feature or 
paired set of features, inclusive of the 
nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, and 
lips.  

The examination must also address whether 
there are specific characteristics of 
disfigurement, as follows:  a scar 5 or 
more inches (13 centimeters) in length; a 
scar at least one-quarter inch wide (0.6 
centimeters) at widest part; scar surface 
or contour elevated or depressed on 
palpation; scar adherent to underlying 
tissue; skin hypo- or hyper-pigmented in 
an area exceeding 6 square inches (39 
square centimeters); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding 6 square inches (39 
square centimeters); underlying soft 
tissue missing in an area exceeding 6 
square inches (39 square centimeters); 
skin indurated and inflexible in an area 
exceeding 6 square inches (39 square 
centimeters).  

Finally, the examiner should note if the 
scar is superficial, unstable, poorly 
nourished, or painful, and whether there 
is any ulceration or tenderness.  All 
conclusions should be supported by a 
complete rationale.

3.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



